     Case 2:18-cv-01901-JAM-CKD Document 89 Filed 10/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN J. YOUNG,                                    No. 2:18-cv-1901 JAM CKD P
12                       Plaintiff,
13           v.                                          ORDER
14    J. COBURN, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 28, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 87.) Plaintiff

23   has filed objections to the findings and recommendations. (ECF No. 88.)

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ////
                                                         1
     Case 2:18-cv-01901-JAM-CKD Document 89 Filed 10/14/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed August 28, 2020, are adopted in full;

 3          2. Defendants’ motion for summary judgment (ECF No. 72) is granted and claims against

 4   defendants are dismissed; and

 5          3. Judgment is entered for defendants.

 6

 7
      DATED: October 13, 2020                        /s/ John A. Mendez
 8
                                                     THE HONORABLE JOHN A. MENDEZ
 9                                                   UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
